Case 2:21-cv-02880-KSH-CLW Document 1 Filed 02/18/21 Page 1 of 19 PageID: 1




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY
                                 TRENTON VICINAGE

                                               :
ARIANA SMITH, infant by her Guardian :
Ad Litem, STEPHANIE NIEVES and                 :       CIVIL ACTION NO. 21-2880
STEPHANIE NIEVES., individually                :
                                               :
                       Plaintiff,              :
                                               :
                v.                             :
                                               :
KOHL’S DEPARTMENT STORE,                       :
KOHL’S CORPORATION, JOHN DOE 1- :
10 (fictitious names) and ABC COMPANY :                NOTICE OF REMOVAL
1-10 (fictitious names), jointly severally and :
Individually                                   :
                                               :
                       Defendants.             :
                                               :

       Kohl’s, Inc. f/k/a Kohl’s Department Stores, Inc. (improperly named Kohl’s Department

Store and Kohl’s Corporation) (hereinafter referred to as “Kohl’s”), by and through its counsel,

Zarwin Baum DeVito Kaplan Schaer & Toddy, P.C., pursuant to 28 U.S.C. §§ 1441 and 1446,

hereby remove this action, currently pending in the Superior Court of New Jersey, Middlesex

County, Law Division, No. MID-L-365-21 (the "State Court Action"), to the United States

District Court for the District of New Jersey. As grounds for removal, Kohl’s states as follows:

       1.      Plaintiff, Ariana Smith, by and through her Guardian Ad Litem Stephanie Nieves,

filed a Complaint in the Superior Court of New Jersey, Middlesex County on January 19, 2021.

A true and correct copy of plaintiffs’ complaint is attached hereto and marked as Exhibit “A”.

       2.      Upon information and belief, on January 20, 2021, plaintiff, through counsel,

served a copy of the complaint in this action on the Kohl Department Store located at 4971

Stelton Road in South Plainfield, New Jersey.
Case 2:21-cv-02880-KSH-CLW Document 1 Filed 02/18/21 Page 2 of 19 PageID: 2




       3.      Upon information and belief, on January 21, 2021, plaintiff, through counsel,

served a copy of the complaint in this action on Kohl’s Corporation.

       4.      Plaintiff has brought this action against Kohl’s as a result of an incident which

allegedly occurred on or about August 30, 2016 at the Kohl Department Store located at 4971

Stelton Road in South Plainfield, New Jersey. See Exhibit “A”.

       5.      Plaintiff has alleged that the defendants were negligent. See Exhibit “A”.

       6.      Upon information and belief, plaintiff and her Guardian Ad Litem are citizens of

the State of New Jersey and reside at 65 Royal Avenue, Apt. #224 in Piscataway, New Jersey.

See Exhibit “A”.

       7.      Kohl’s, Inc. f/k/a Kohl’s Department Stores, Inc. is a corporation incorporated in

the state of Delaware.

       8.      Kohl’s principal place of business is located at N56 W17000 Ridgewood Drive,

Menomonee Falls, Wisconsin.

       9.      Kohl’s Corporation is a corporation incorporated in the state of Wisconsin.

       10.     Kohl’s principal place of business is located at N56 W17000 Ridgewood Drive,

Menomonee Falls, Wisconsin.

       11.     Complete diversity of citizenship exists in this case because, for purposes of

diversity, plaintiff is a citizen of New Jersey and Kohl’s is a citizen of Delaware and Wisconsin.

See 28 U.S.C. § 1332(c)(1).

       12.     The amount of plaintiff’s damages cannot be ascertained from the face of

plaintiff’s complaint. See Exhibit “A”.
Case 2:21-cv-02880-KSH-CLW Document 1 Filed 02/18/21 Page 3 of 19 PageID: 3




       13.     The undersigned spoke with plaintiff’s counsel on February 16, 2021 to ascertain

if plaintiff was willing to stipulate to damages of less than $75,000.00. Plaintiff’s counsel was

unable to stipulate to plaintiff’s damages being less than $75,000.00.

       14.     Therefore, upon information and belief, plaintiff's claim for her alleged damages

is in excess of the minimal amount in controversy of $75,000.00 because plaintiff is alleging a

laceration and possible scarring injuries to her left arm and plaintiff’s counsel is unable to

stipulate to plaintiff’s alleged damages being less than $75,000.00.

       15.     Kohl’s Department Stores, Inc. is not a citizen of New Jersey, the state in which

this action was filed.

       16.     This Court has original subject matter jurisdiction over this controversy pursuant

to 28 U.S.C. §1332(a), which provides for “original jurisdiction of all civil actions where the

matter in controversy exceeds $75,000.00, exclusive of interest and costs, and is between –

citizens of different States […].”

       17.     Pursuant to 28 U.S.C. § 1441, the claims asserted by plaintiff may be properly

removed from the Superior Court of New Jersey to this Court because complete diversity exists,

the amount in controversy exceeds $75,000.00 and Kohl’s is not a citizen of the state in which

the action was filed.

       18.     Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is being filed within

thirty (30) days of Kohl’s ascertaining that plaintiff could not stipulate to damages of less than

$75,000.00.

       19.     Pursuant to 28 U.S.C. § 1446(a), this Notice of Removal includes a copy of all

pleadings served on defendant, which are attached hereto as Exhibit “A.”
Case 2:21-cv-02880-KSH-CLW Document 1 Filed 02/18/21 Page 4 of 19 PageID: 4




       20.       Pursuant to 28 U.S.C. §§ 110, 1441(a), venue is proper in the Trenton Vicinage of

the District Court of New Jersey because this is "the district court of the United States for the

district and division embracing the place where such action is pending." The Superior Court of

New Jersey of Middlesex County is located within the Trenton Vicinage of the District Court of

New Jersey.

       21.       Pursuant to 28 U.S.C. § 1446(d),written notice of the filing of this Notice of

Removal will be given to plaintiff and a copy of this Notice of Removal will be filed with the

clerk of the Superior Court of New Jersey, Middlesex County.

       22.       Kohl’s retains and preserves all rights to present their defenses and objections to

the complaint.

       WHEREFORE, pursuant to 28 U.S.C. § 1441, et. seq., Kohl’s hereby removes the action

now pending against them in the Superior Court of New Jersey, Middlesex County, to this Court.

                                               ZARWIN, BAUM, DeVITO, KAPLAN
                                               SCHAER & TODDY, P.C.

                                        By:
                                               TIMOTHY P. MULLIN, ESQUIRE
                                               East Gate Center
                                               309 Fellowship Road, Suite 200
                                               Mt. Laurel, NJ, 08054
                                               (856) 810-3454
                                               Fax (856) 810-3494
                                               Attorney for Kohl’s, Inc. f/k/a Kohl’s Department
                                               Stores, Inc. (improperly named Kohl’s Department
                                               Store and Kohl’s Corporation)
                                               tpmullin@zarwin.com



Dated: February 18, 2021
Case 2:21-cv-02880-KSH-CLW Document 1 Filed 02/18/21 Page 5 of 19 PageID: 5




                       EXHIBIT “A”
              Case 2:21-cv-02880-KSH-CLW Document 1 Filed 02/18/21 Page 6 of 19 PageID: 6 Or-dl-o1.
                                                                                                 nJt.s
                                        Received:                                            Jan 19 2021 01 :24pm                              / ;;7::?   <J .)-1
From: Mandelbaum Ehzabetll Fax: Jt083452616           To: 1to8HIOHIOrctu.com   Fu: (1101) 611·0115            Page: II ot 11   01/111202112:011 PM    I



                 MANDELBAUM SALSBURG, P.C.
                 Joseph J. Peters, Esquire
                 I.D.# 008921976
                 510 Thoman Street, Suite 180
                 ~tson, New Jeney 08837
                 (732) 628-0900 Fax (732) 628-0920
                 Attorney for Plaintiff(s)

                 Plaintiff (s),                                                   SUPERlOR COURT OF NEW JERSEY
                                                                                  LAWDNISION
                 ARIANA SMITH, infant by her Gu.-rdian
                 Ad Litem, STEPHANIE NIEVES and
                 STEPHANIE NIEVES, individually                                   MIDDLESEX COUNTY

                                                vs.                               DOCKET NO: MID-L-365-21
                 Defendant (s),
                 KOHL'S DEPARTMENT STORE, KOHL'S
                 CORPORATION, JOHN DOE 1-10                                                  SUMMONS
                 (fictitious names) and ABC COMPANY
                 1-10 {fictitious names)


                 From The State ofNew Jersey, To The Defendant(s) KOHL'S CORPORATION
                          The plaintiff, named above, has filed a lawsuit against you in the Superior Court ofNew Jersey. The
                 Complaint attached to this Summons states the basis for this lawsuit Ifyou dispute this Complaint, you or
                 your attorney must file a written answer or motion and proofofservice w.ith the deputy clerk ofthe Superior
                 Court in the county listed above within 35 days from the date you received this Summons, not cowting the
                 dale you received it. (The address of each deputy clerk ofthe Superior Court Is provided.). A $135.00 filtng
                 fee payabJeto the Clerk ofthe Superior Court ·8Jld a completed Case lnfonnation Statement (available from
                 the deputy clerk of the Sup,eriorCourt) must accompany your Answer or Motion when it is filed. You must
                 also send a copy ofyour Ans~er or Motion to .plaintiff's attorney wbQse name and address appear above, or
                 to plaintfff, if no attorney is named above. A telephone call will not prQtect your rights; you must file and
                serve a written Answer or Motion (with fee and completed Cac;e lnfonnation Statement) ifyou want the Court
                to hear your defense.
                         If you do not file and serve a written Answer or Motion within 3S days, the Court may enter a
                judgment against you for the relief plaintiff demands, plus interest and costs of suit Ifjudgment is entered
                against you, the Sheriff may seize your money, wages or property to pay all or part ofthc judgment.
                         If you cannot afford an attorney, you may call the Legal Services Office in the county where you live.
                 A list ofthese offices is proY1ded. Jfyou do not have an attorney and are not eligible for free legal assistance,
                you may obtain a referral to an attorney by calling one of the Lawyer Referral Services. A list of these
                numbers is also provided.



                                                                                            MICHELLE M. SMITH
                Dated:    Jam~ary    19, 2021                                               Clerk of the Superfor Court


                 Name of Defendant to be Se.rved: Kalli' s Corporation

                Address of Defendant to be Served: NS6 Wl 7000 Ridgewood Drive, Menomonee Falls, Wisconsin
                                                                        53051·5660
                 Case 2:21-cv-02880-KSH-CLW Document 1 Filed 02/18/21 Page 7 of 19 PageID: 7
                                         Received:                                                   Jan 19 2D21 01:25pm
From: Mandelbaum Ellubech Fu: 19083452516              To: 1101HIOIH0rcfax.com         Fax: (901) 611·01115                Page:$ Df H       011191202112:05 PM




    A TLANTlC .C OUNTY                       CUMBERLAND COUNTY                           MERCER COUNTY                            SALEM COUNTY
     o·c:pury Clerk of the Superior Coun     Deputy Cterk o(the Superior Court         Deputy ~lerk ofth·e Superior Court       Deputy Clerk ·o rthe Sup'erior Coun
     Civil Oivisioh, Oire'¢t Filing          Civil C"asc Management Office            209 South Broa::d St., P .o. Bo" ·8068    92 Market St. •.p.0. Box 18
     1201 9acharach Bl11d.,. First Fl.       Broad & Fayette Sts., P.0 . Bt>x 61 S    Trenton, NJ 08650                        Salem, NJ ·01019
     l\.llantic City, NJ 0840·1               Br1dge~on. NJ 0830i                     .LA wYtR REfERRAL                        L~ \VVEk REFERRAL
     LAWVtR "REFE.ltRAl                      .lA\VvER. .RSFERRAt.                     (6~9)   SBs.6200                         (BS61 678-83!\3
     (fl()9)   J45.34·44                     ~856} 692 ·~207                          .LEGAL SERYICES                          LEGAL SERVICES
     r.EGAL ·SER. VICES                      LEGA.L SERVICES                          {609) 695-6249                           (8"56) 4SI -0003
     (609) 3411"·4200                        (856) 451 ·000J

         BERCEN coON'fY                         tSSEX COUNTY                             MIDDLESEX COllNTV                        SOl\·t~·ilSE'r COUNTY
     Deputy Clerk .o f the Superior Cour't    OCfluty Clerk of the Supc·nur Co'tlrt    Deputy Clerk of the Superior Court       Deputy Clerk of the Superlot Coun
     Case Proctssing Section                 .2JTHa\I ofR:ccnrtl!.                    Adminis1ra1ion Bui\ain·g, )fa Floor       C~vll Oivi~i on Ol'fiec
     Room 119                                ·465 Martin Luther King Blvd.            I Kennedy Sq , P.0 . ·BoJ(, 2633          New Court· House ..Jrd F.loor
     JuMite! Cenrcr. 1c> Main St.            Ne"•ark. NJ 07102                        New Brunswick. .NJ b8903:26lJ             P.O. Box 3000
     HaclCensac1C.. NJ 0'160.1-0769           LA WYER REFERRAL                        LAWYER REFERRAL                           Somerville. NJ ps·s76
     LAWYER REFl!RRAl.                        (97)) 622-6207                          (732) 828·1l0Sl                           LA WYER RE-FERRAL
     (201) 4811--004_4                       tEGAL SERVICES                            LEGA1. SERVICES                          (908) 685-23-23
     LEGAL _.SERVICES                        (9H) 624-"500                            •(732) 149-760() .                        (.EGAL SERVlCE..S
     (201) 487 -2166'                                                                                                           (908) 23 I-0840

         BORU NGTON .C OtJNt\f                 _GLOVC£ST£-~:CotJNl'\'                      MONMOUTR COUNTY                             SUSS£X COUNT\'
     Deputy Cieri< of the Su,,-erior Ct>un    bepulf Clerk or.the Superior Court          Deputy Clerk of the Superior CollTI Depu!y Clerk oi'1hc Supermr:Courl
     Ccntra1 P.tote$sing-Office               Civil Case Managemen1 Office               'rl Monument Patk                      Sus~e~ County Judicial -Center
     Aun· Judicial ln1a\:e                    Min: ·intake                               t>.o, Box l262                         43;...q.., High Street
     First Fl.. Courts Facility               l North Broad Si. P.O: Box 129              Freehold. NJ 07728-1262              .Newton, NJ 07860
     49 Ranc·ocas Road                        ·Woodbury.- NJ 08096                        LAWYERS REFERRAL                      LAWYERS REFERRAL
     Mt. Hoiiy, NJ 08060                       lA WYERS REFERRAL                         (732)431 ·SS44                         (973) 267·5882
     LA WYERS REF.ERRAL                       (856) 848-4589                             LEGAL SERVICES                         LEGAL SERVICES
     (609) 261-48"62                         .LEO AL SERVICES                            (732) !66.0020                           {9731 J lU -1400
     L-EGAL S~RVICES                         ·(8S6\ S4R·S360
     (609) 261 ·1 088

           CAM DEN -COUNTY                         HUDSON COUNTY                              MORIUS COUNTY                              .uNtON cou~n·
     Deputy Clcrk:of the Superior Couit       ·Deplily Clerk ~r the Superior Coun       DtputY Cl~rk ofthe·Supe~or Court        Deputy Clcrl< oi1he SuperiorCoun
     Civil Proce-ssing Office                -Civil Record~ Departmcnl                   Civil Div1s1M                           I st f ·loor, Coun House
     I st fl. Hall of Record~                  Brennan Coun House· Ist FldOr             .lO Schuyler P)~ P :0. Box.9 lO          2 .Bfoad S1rcCI
     !01 ·south Finh Street                    S83 Newark Avenue                         Morristown, NJ 01.961>-t>9IO             Elitiit;cth,:NJ 0'1:207·6073
     Camden, f'lJ 08103                        krscy Cicy.Nf07J06                         LA WYERS REFERRAL                       LA WYERS REFERRAL
     LAWYER$ REFERRAL                          LAWY.ERS R'EFERRAL                        (9'13) i67~588'2                         (9011) lS3-411S
     (856) 964-4S.20                          ·(20 I J 798-2727                          LEGll.t. SERVICEs                        LE'.GAL s·ERVICES
     LEGAL .SERVICES                           LEGAL SER VICES                           (9 73) 283-69 l l                        (908)   354 . ~)40

     (856) 964·2010                          {io·1) 192·6363

            CAPE MAY CC)UNTY                     HUNTERDOS C()UNT\'                            OCEAN COUNTY                          WARRtN COtJi':T°V
                       or
     Deputy Clerk the Superi6r Couit          Deputy Clerk of lhe Superior Court        Deputy Clerk _of the Superior Court      Ocpli~Y Clerk nf the Surerior Coun
     Central f>toccssing Office               Ci\'.11 Division. ffall of Rt:cords       Court House,R.oom 119                    Civil Oimion·Office. Court House
     9.N. Main Street. Box DN·209             7 I Main Street                           118-Wt.S"hington Sttcet                   4 I 3 Scc-ond Street
     C-.ape May. NJ 082 rn                    Flemington. NJ 08822                      Toms River. NJ OB7Sll                     Belvidere. NJ 07823-1500
     LAWYER REFERRAL                          LA WYER REFERRAL                           LAWYER REF:ERRAL                         LA WYER .REFERRAL
     (60~)     46)-0313                       (908) 135-2611                             {73i) 240-1666                           (9081267 .5882
     LEGAL SER.VICES                          LEGAL SERVICES                             LEGAL SERVICES                           LEGAL ·SERVICES
     (60"9} 1165~)001                         (908) 7!2· 79 79                           (732) )4·1 ·2727                         (908t 475-2010

     PASSAIC COUNTY
     Oej:roty C1crk 'of1he-Sup~ri.or Court. Civil Division. Court·House, 77 Hamilton Street, Paterson. NJ 07SOS
     LAWYER REFERRAL {973) 278·~223 ·LE.CAL SERVICES (973) 34S-717 J                                 .
              Case 2:21-cv-02880-KSH-CLW Document 1 Filed 02/18/21 Page 8 of 19 PageID: 8
                                         Received:                                               Jan 19 2021 01:26Pm
From: Mandelbaum Ell1&1>eth Fax: 19083452516         To: l9086H08111iCPrcrax.com   Fu t (BOii 518·0115           Page: 7 or 18   011111202112; 06 PM




                MANDELBAUM SALSBURG
                Joseph J . .Peters .
                1.-D. # 008921976
                510 Thoman Street; Suite 180
                Edison, New Jersey 08837
                (732) 628-0900 fax (732) 628-0920
                Attorney for Plaintiffi

                PJaintiff (s),                                                          SUPERIOR COURT OF NEW JERSEY
                ARIANA SMITH, infant by her Guardian                                     LAW DIVISION
                Ad Litem,.STEPHANIE NIEVES and                                          MIDDLESEX          .COUNTY
                STEPHANIE NIEVES., individually.
                                                                                         DOCKET NO: MID-L-365-21

                                               vs.
                Defendant (s),                                                                           CIVIL ACTION
                KOHL'S DEPARTMENT STORE, Kom.:s
                CbRPORATION, .JOHN DOE l 10 (fictitious    w                                    COMPLAINT AND JURY
                natnes)'and ABC.COMPANY 1-10 {fictitious                                                 DEMAND
                rtames), jointly ·severally :and maividuaJly


                                                                         FIRST coum·

                           Plaintiffs, ARIANA SMITH, infant by her Guardian Ad Lltem, :STEPHANIE

                NIEVES tmd STEPHANIE NIEVES, individually, residing at 65 Royal Avenue, Apt.# 22°4,

                in-the Township·of Piscataway, County of Middlesex, and State of New jersey,

                complains of the·above named defendants and says: .

                                     L On or about August 30,.2016,.plaintiff, ARIANA SMITH, ·infant by ·her

                Guardian Ad litem, STEPHANIE NIEVES, was lawfully upon the ptemises commonly

                known as 4971 Stelton·Road, South Plainfield, NewJersey 07080.

                                     2. At all times relevant herein, defendants, KOHL'S DEPARTMENT

                STORE, KOHL'S CORPORATION,JOHNDOE 1~10 (fictitious names) and ABC

                COMPANY 1~10 (fictitious names),jointly severally and mdividually.-or by their agents",
                4811-8345-7750, v. 1
              Case 2:21-cv-02880-KSH-CLW Document 1 Filed 02/18/21 Page 9 of 19 PageID: 9
                              Received:                    Jan 19 2021 01:271>111
From: Mandelbaum Ellzabetll Fax: 19083452111&     To: HOIH80Ht50rctax.com   Fut (9011 618·08815   Page: I of H   011191202112;05 PM




                  servants and/or empl()yees, owned, leased, rented, occupied, operated, controlled.

                  supetvised, managed, maintained and/or repaired the,premises commonly known as 4971

                  Stelton Road. South Plainfield, NewJersey 07080, ~ together·with its ·s~rrounding

                  grounds. restrooms, sidewalks, crosswalks, passageways and appurtenances thereto.
                            ·l At all tiines    herein~er   mentioned and prior thereto~ the defendants, KOHL'S

                  DEPARTMENTSTORE,KOHL'SCORPORATION,JOHNDOE J..JO(fictitiouslial'iies)and

                   ABC COMPANY J..10 (fictitious names), jointly severally and individually, or by their

                  agents, servants·and/orempioyees~ were responsible for the·m.aintenance, repair, supervision

                  and inspections of t}le aforesaid premises.

                            4. At all times hereinafter mentioned, the defendants were careless, reckless and

                  negligent ·in the ownership, maintenance, repair, supervision, and inspections on the

                  aforesaid .premises, and by reason of the .foregoing any and all, proximately caused the

                  plaintiff, ARIANA SMITH, infant by her Guardian Ad Llte:rti, STEPHANIE NIEVES, to slip

                  and fall causing her to sustain severe traumatic injuries.

                            S. By reason of the aforesaid, the plaintiff, ARIANA SMITH, infant by her Guardian

                  Adlitem, STEPHANIE.NIEVES, was s~verely andpermanently injured, suffered, still suffers

                  and will continue to·suffer from great physical pain and mental anguish, was confined, is and

                  will continue to be confined, was obligated, is and will in the future he obligated to expend

                  large·sums of money for medical and other needed care for the relief of the aforesaid injuries.

                  was prevented, still is and in the future will continue to be prevented from putsuing her

                  usual course of-conduct and was otherwise injured and restricted in her bodily movements.

                  4811-8345-7750, v. 1
            Case 2:21-cv-02880-KSH-CLW Document 1 Filed 02/18/21 Page 10 of 19 PageID: 10
                            Received:                     Jan 19 2021 01:28PI
Fram: Mandelbaum li'.llrabeth Fu: 19083452116   To ~   19016HOHl50rctax.com   Fax: (9011) 688-011115   Page: 9 af H   011191202112 :015 PM




                            WHEREFORE1 plaintiff, ARIANA SMITH, infant by her Guardian Ad Lltem,

                  STEPHANIE NIEVES, demands judgment ~gainst .the defendants, KOHL'S

                  DEPAR:TMENT·S.TORE,.KOHt'S CORPORATION,jOHNDOE 1..10 (fictitious names)

                  and ABC.COMPANY J.-10 (fictitious names), jointly severally and fudividually, or m the

                  alternative in the .amount of his damages together with interest and costs of suit.

                                                               SECOND COUNT

                            Plaintiff, STEPHANIE NIEVES, Guardian Ad Litem, repeats each and every

                  aforementioned allegatidns ser forth .in the First Count and makes the same part hereof as

                  though set forth at length and in full herein and further states that at all tin)es·heremafter

                  mentioned, was and stillis the Guardian Ad Lltem of the minorplaintlfL ARIANA SMITH,

                  and has no i.Jiterest contrary to the infant .in this lawsuit, and has consented to act as

                  Guardfan Ad Lltem.

                            2. :Sy reason·o f the aforesaid, the plaintiff, STEPHANIE NIEVES,GuardianAd Litem;

                  was obliged artd will in the futute be obligated to expend large· sums of ·money for ·t he

                  medical and other needed care of the minor plaintiff, ARIANA SMITH's iiljurtes, and

                  furth~r alleges that she has.been and will in the future-be, deprived of the love, society and

                  companionship of the mirinr·plamtiff, ARIANA SMITH.

                            WHEREFORE, plaintiffs, STEPHANIE NIEVES, Guardian Ad Litem, for minor

                  plaintiff, ARIANA SMITH, and STEPHANIE NIEVES, individually, demands judgment

                  against the defendants, individually, jointly and/or severally for damages, together with

                  costs of suit.

                 4811-8345-7750, v. 1
            Case 2:21-cv-02880-KSH-CLW Document 1 Filed 02/18/21 Page 11 of 19 PageID: 11
                                           Received:                                                Jan 19 2021 01:28Pm
From: Mandelbaum llillzabetll Fax: 19083452516         To: 1901HIOHliOrcfax.com       Fax: (901) 618·0185           Page : 10 Of 11   011111202112:05 PM




                  Date: ] anuary 19, 2021
                                                                            a---             SEPHjRS,ESQ.
                                                                                         Attorney for Plaintiffs


                                                                    JURY DEMAND

                            Please take notice that plaintiff herein demands a trial by jury of six persons on all




                                                                           ~
                  issues presented herein.


                                                                                         Attorney for Plaintiffs
                  Date:    January)~. 2021

                                                           DEMAND FOR INSURANCE

                            Pursuant to Rule4:10,2, the plaintiff demands information as to any and all insurance

                  agreement entered into by the defendants in effect on date of accident as follows:

                                       A. Personal injury hmit;

                                       B. Property damage limit;

                                       C. Medical payment limit; and

                                       D. Name of carrier and policy number.


                                                                                                   HJ. PETERS, ESQ.
                  Date: January         ll\ 2021                                         Attorney for Plaintiffs


                                             DEMAND FOR PRODUCTION OF DOCUMENTS

                            PLEASE TAKE NOTICE tha.t pursuant to. R. 4:18,1, plaintiff demands the

                 production for purposes of inspection and copying at the offices of Mandelbaum,

                                                                                  4
                 4811-8345-7750, v. 1
            Case 2:21-cv-02880-KSH-CLW Document 1 Filed 02/18/21 Page 12 of 19 PageID: 12
                                        Received:                                           Jan 19 2021 01:29pm
From: Mandelbaum Ellzab•tll Fu: 19083452516         To: 1901HIOllllOrcfu.cam   Fu: (901) 611·0185           Page: 11 of H   011191202112:05 PM




                 Salsburg. P.C., 510 Thomall Street, Edison, New Jersey 08837, within 50 days .after

                 service of the Within pleadings, tif the followingitems pertainifig_to the allegations of this

                 Complaint:
                           I.        Ailywritten.S"tatetnefits-which you, or your counsel, bave·in your

                 possession, custody,.or control in regard to this incident/accident.

                           2.        Copies .of any photographs, Videotapes. or other reproduction which you

                 have in your profession., custody, or tontrol which relate, in any manner, to the incident,

                 to the injuries which plaintiff(s) claim to have been sustained as.a result of this

                 incident/accident, or to property damage caused by this incident/accident.

                           3.        A.copy of all medicai tetords regarding any treatment or consultation

                 so~gbt, or received, by plaintiff(s)           as a result of this incident/accident.

                           4.        Any documents which you claim (a) suppons the ~reparate defenses set

                 forth in your responsivepleading to plaintiffs complaint and your answers to

                 interrogatories or (b) ·rebuts the allegations set forth in plaintiff(s) complaint or his/her

                 answers to interrogatories.

                           5.        All documentation regarding·any compensation or·remibursement which
                 you claim plaintiff received,.or requested, as a result.of this accident/incident.

                           6.        A copy of, or a d~ctiption by category or location of, all documents1 dates

                 of compilations,        an.a tangible things in the possession, custody or control of defendants
                 that relate to the disputed facts alleged with partjcularity mthe pleadings.



                4811-8345-7750, y, 1
            Case 2:21-cv-02880-KSH-CLW Document 1 Filed 02/18/21 Page 13 of 19 PageID: 13
                                         Received:                                                  Jan 19 2021 01:29pm
From: Mandelbaum Ellzabeth Fax: 190134521116         To: 19086110115Crcfax.com       Fax: (908) &11-0llli           Page: 12 of H   011111202112:0& PM




                           7.        A copy of all written reports prepared and signed by any person who may

                 be used at trial under Evidence Rules 702, 703, or 705.

                           8.        Copies of all notes, records, and reports of all doctors, phys~trists, nurses,

                 psychiatrists, psychologists, neuropsychologist, neurologist, or any other healthcare

                 professional retained by defendants for purposes of performing an examination and

                 evaluation on the plaintiff(s).

                           9.        Any written statement which you or your counsel have in your possession

                 regarding any of the facts that set forth in any party's answer to interrogatories, initial

                 pleading~ or responsive pleading, or with respect                        to any damages.

                           10.       Any and all insurance agreements or policies under which any person or

                 firm carrying an insurance business may be liable.to satisfy part or all of a judgment

                 which may be entered in.this action or to indemnify or reimburse for payments made to

                 satisfy judgment pursuant to R. 4:I0-2(b). Terms of the policy are also requested.

                           11.       Copies of all documents, not otherwise set forth, which were sent to or

                 received from the plaintiff(s).

                           12.       Copies of all statements and orher documents obtained by any person or

                 entity which concern or relate to plaintiff(s) complaint or any defendant(s} answers,

                 separate defense(s), or counterclaim.

                           13.       All documents which were.filled out by or on behalf of plaintiff at the

                 request of defendant's expert, or his/her agents or employees.

                                                                                 6
                 4811-8345-1750, v. 1
           Case 2:21-cv-02880-KSH-CLW Document 1 Filed 02/18/21 Page 14 of 19 PageID: 14
                           Received:                    Jan 19 2021 01:30pa
From: Mandelbaum Ellz&Hth Fax: 1tOIMS2Sl&      To: U096110185Crcfax.com   Fax: (tOI) Hl-0111   Page: 13 of 11   011111202112:09 PM




                          14.       All documents considered by defendant's expert in preparing his/her report
                 or conducting an examination or evaluation.

                          IS,       All diagrams1 charts models, drawiilgs, maps, or other exhibits prepared by

                 or on behalf of any party related to·the subje<;t matter of the complaint.-

                          16.       All books, treatises, commentaries, reports, statutes, codes, ordinances,

                 rules, regulations, standards or other documents referred to and utilized by or relied

                 upon by any expert witness whom the patty responding to this document demand

                 intendS to call at trial.

                          17.       All treatises, textbooks, articles, papers, writings; commentaries, and

                 documents which you, your counsel, atid/or your experts intend to rely upon. utilize

                 and/oi: ·offer into substantive evidence or to substantiate any opinions, testimony or

                 conclusions asserted by your experts.

                          18;       All treatises, textbooks, articles, papers, writings, commentaries, and

                 documents which you, your counsel, and/or your experts intend to rely upon to rebut,

                 exa;mine and/or cross..examine any witness, including expert wimesses, in this matter,

                 including but not limited to the exact page upon which you, your attorney and/or your

                 expert intend to rely, as well -as the exact title. name, author, publisher, date of

                 publication, and edition.

                          19.       All transcripts of sworn testimony (including but not limited to

                 depositiotis and testimony before any tribunal and/or court) given by an expert who may

                                                                          7
                 4811-8345-7750,v. 1
            Case 2:21-cv-02880-KSH-CLW Document 1 Filed 02/18/21 Page 15 of 19 PageID: 15
                                            Received:                                              Jan 19 2021 01:30pm
From: MandtllllHm Ellzallttll FllC: 1908345251&         To: 19016HOIHOrcfax.com       Fu: (901) &11-0815           Page: 14 of 18   011191202112:05 PM




                  testify in this matter.

                             20.        All documents concerning all claims for bodily injury to .Plaintiff that are in

                  the possession, custody, or control of defendant or defendant's attorney.

                             21.        All documents you have concerning any claim for bodily injuries made by

                  plaintiff(s) other than the incident concerning this lawsuit.



                             22.        Copies of all statements that will be used at trial, or will be used to cross~

                  examine or impeach any witness.

                             23.        All surveillance videos, reports, notes, memoranda, or other documents

                  respecting plaintiff.

                             24.        All records, memoranda, forms, documents, and notices relating to claims,

                  notices, or suits that have alleged the same or similar condition(s) as alleged by plaintiff

                  to have caused plaintiff's injury. Your response to this request should include names and

                  addresses of all claimants, their attorneys, insurance companies, claim numbers, defense

                  attorneys. plaintiff and defendant liability expert reports, photographs portraying the

                  site of accidentlincident, interrogatories by all parties, demands for admission by all

                  parties, and depositions of all deponents. (If your response to this request would entail

                  voluminous copying, you are requested to contact this office so that reasonable·copying

                  and postage expenses may be agreed upon).

                             25.        If plaintifPs incident relates to premises owned, leased or m.anaged by any

                                                                                  8
                  4811-8345-7750, v. 1
             Case 2:21-cv-02880-KSH-CLW Document 1 Filed 02/18/21 Page 16 of 19 PageID: 16
                                            Received:                                                Jan 19 2021 01 :31PI
From: Mand1llMl11m EllHlletll Faic: 19083452516         To: ltOl&HOH&Orcfax.com       Fax: (tOI) 618· 088&            Page: 15 of 18   011111202112:0& PM




                  of the parties to this litigation, then please supply a copy of the deed indicating

                  ownership on the .date of the incident and any leases in effect on the date of plaintiff's

                  incident.

                             26.       If plaintiff has alleged negligent or improper constr:uction or a defective

                  condition, then provide copies of the applicable design plans, blue prints, architectural

                  drawings, construction plans, certificate of occupancy; building permit; contract for the

                  construction or repair encompassing the area wher~ the plaintiff was injured; contract

                  with.any architect or designer involved in the design of the premises; and any

                  homeowner bylaws.

                             27.       If plaint:ifPs allegations ·i nclude failure to maintain a premises, then provide

                  a copy of all contracts between defendant and any repair contractor, mainte4nance

                  service or other independent contractor whose negligent performance of his/her duties

                  may have been the cause of plaintiff's incident.

                             28.        If defendant received any violation notices pertaining to the premises from

                  any governmental entity within a two,year·period prior to and six,month period after

                  the subject incident. then kindly provide cqpies of all such notices.

                             29.        If the condition of which plaintiff complained was repaired, removed

                  and/or corrected subsequent to plaintiffs incident, then provide copies of all bills,

                  contracts, photographs, diagrams and other writings an,d things related to such repair,

                  removal or correction.

                                                                                  9
                  4811-8345-nso. v. 1
           Case 2:21-cv-02880-KSH-CLW Document 1 Filed 02/18/21 Page 17 of 19 PageID: 17
                            Received:                    Jan 19 2021 01:31Pm
From: Mand•lbHm Ellzabttll Fax: 1IOl34152H&      To: 1908H808HOrctax.com   Fax: (908) 6H·08H   Pae• : 16 ot 18   011191202112 ~05 PM




                           A copy of any accident report, incident report or other documentation prepared

                by any agent, servant or employee of the defendants contemporaneously with the

                accident which is the subject matter of this complaint.


                                              DEMAND FOR INTERROGATORY ANSWERS

                          Pursuant to Rule 4:17.-1 - Rule 4:17-2, the plaintiff demands answers to

                Interrogatories, Appendix II, Forms C, and C2 plus the following supplemental

                Interrogatories from all named defendants.


                                               SUPPLEMEITTAL INTERROGATORIES

                          SI.       State the date you first owned or occupiep the premises.

                          S2.       Enumerate specifically all of the things you contend the party serving these

                          interrogatories did which should not have been done.

                          a.        Enumerate specifically all of the things you contend the party serving these

                                    interrogatories did not do which should have been done.

                          S3.       If this defendant contends in any way that the injuries claimed by plaintiff

                          to have been ca~sed by this incident were.in fact not caused or in any way related

                          to this incident, sate fully and in detail each and every fact upon which defendant

                          will rely in support of said contention. Annex hereto copies of all medical records

                          or other documents upon which defendant will rely in support of said contention.

                          S4.       If defendant contends that plaintiff sustained physical injuries at any time

                                                                       10
                4811-8345-7750,v. 1
           Case 2:21-cv-02880-KSH-CLW Document 1 Filed 02/18/21 Page 18 of 19 PageID: 18
                            Rece ived:                   Jan 19 2021 01 :32pm
From: M•ndelb•um Elli.beth Fu: 190t3452516       To: 190IHIOllBOrcfax.com        Fu: (901) 118-0115   P•O•: 17 Of 11   011111202112:05 PM




                          prior or subsequent to the subject accident, please state:

                          a.        the date of all said injuries;

                          b.        the nature -o f all said injuries.

                          85.       State whether there were any other cO'mplaints· about the condition of the

                          area where plaintiff fell since the premises were constructed Yes ()or No ( ). If

                          the answer is "yes", state as to each incident:

                          a.        the full name, present or last known address and telephone nwnber of the

                          person making it;

                          b.        the date made;

                          c.        the location of the condition complained of;

                          d.        the narure of the condition alleged;

                          e.        whether the condition was repaired/rectified;

                          f.        who repaired/rectified the condition;

                          g.        attach copies of all repair estimate, invoices and receipts;

                          h.        whether the condition was investigated;

                          i.        if so, the full name, present and last known address and telephone number

                          of said person(s);

                          j.        whether a report was prepared with regard to said investigation;

                          k.        the purpose of each report, including, but not limited to, investigatory or

                          accident reports;

                                                                            11
                4811-8345-7750,v. 1
            Case 2:21-cv-02880-KSH-CLW Document 1 Filed 02/18/21 Page 19 of 19 PageID: 19
                            Received:                     Jan 19 2021 01 :J2PI
From: Mandelbaum Ellzalletll Fax: 19083452516     To: ltOIHIOIHOrcfax.com    Fax: (901) Hl·OIH        Page: 18 of 18   011Hl202112:Dli PM




                            I.        the field of expertise and relationship to you of the person making it;

                            m.        whether or not it was made in a regular course of business;

                            n         the findings;

                            o.        whether it was written or oral; and

                            p.        if written, attach a copy hereto, and if oral, set forth the substance thereof.




                 Dated: January l'i,"2021                                              PH J. PETERS, ESQ.
                                                                                 Attorney for Plaintiffs


                                                             CERTIFICATION


                            I hereby certify that to the best of my information and belief the·matter in

                 controversy is not the subject of any other action pending:in any Court of a pending

                 Arbitration proceeding and none are contemplated herein.

                            I hereby certify that the foregoing statements made by me are true. I am aware

                 that if any of the foregoing statements made by me are willfully false that I am subject to

                 punishment.



                 Dated: Jmuary 19, 2021
                                                                                         JOSEPH]. P
                                                                                         Attorney for Plaintiffs




                                                                            12

                 4811~345-7750,     v. 1
